UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7102


RICHARD L. COLEMAN,

                      Plaintiff – Appellant,

          v.

ROBERT M. STEVENSON, III, Warden; KEISHA TAYLOR, Inmate
Grievance Coordinator; JANICE MONTGOMERY, Inmate Grievance
Coordinator,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Henry M. Herlong, Jr., Senior
District Judge. (0:09-cv-00872-HMH)


Submitted:   January 13, 2011             Decided:   January 19, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Coleman, Appellant Pro Se. James M. Davis, Jr., Joel
Steve Hughes, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Richard L. Coleman appeals the district court’s order

adopting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.   § 1983   (2006)   complaint.      We   have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.              Coleman

v. Stevenson, No. 0:09-cv-00872-HMH (D.S.C. July 26, 2010).                We

also deny Coleman’s motions to place the appeal in abeyance, and

for   appointment    of   counsel.     We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                       2